RECURSOS QUELIZ, INC. Las Caobas, 4th Street, No. 24 Puerto Plata, Dominican Republic December 11, 2014 Via Edgar United States Securities and Exchange Commission Division of Corporate Finance treet, N.E., Washington, D.C., 20549 Re:Recursos Queliz, Inc. Registration Statement on Form S-1 File No.333-194322 Attention: Mr. John Reynolds, Assistant Director, Division of Corporate Finance Dear Mr. Reynolds: Recursos Queliz, Inc. (the “Company”) hereby requests that the above-captioned registration statement be ordered effective at 12:00 pm EST on Tuesday, December 17, 2014, or as soon as practicable thereafter. The Company wishes to state that: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequate and accuracy of the disclosure in the filing, and ● The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. Yours very truly; Recursos Queliz, Inc. “Alexys Payamps Dominguez” Alexys Payamps Dominguez President, Chief Executive Officer and Director -1-
